Lesniak v Wells Fargo Bank NA (2021 NY Slip Op 00655)





Lesniak v Wells Fargo Bank NA


2021 NY Slip Op 00655


Decided on February 5, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, TROUTMAN, AND WINSLOW, JJ.


16 CA 20-00903

[*1]HILARY LESNIAK, AS ADMINISTRATRIX OF THE ESTATE OF KATHRYN PODESWIK, DECEASED, PLAINTIFF-APPELLANT,
vWELLS FARGO BANK NA, SUCCESSOR BY MERGER TO WELLS FARGO BANK MINNESOTA, NA, AS TRUSTEE FORMERLY KNOWN AS NORWEST BANK MINNESOTA, NA, AS TRUSTEE FOR THE DELTA FUNDING HOME EQUITY LOAN ASSET-BACKED CERTIFICATE SERIES 1999-2, PETER T. ROACH & ASSOCIATES, P.C., DEFENDANTS-RESPONDENTS, ET AL., DEFENDANTS. -- GARY M. KANELLIS, ESQ., NONPARTY RESPONDENT. 


MARK W. BLANCHARD, WHITE PLAINS, FOR PLAINTIFF-APPELLANT. 
GREENBERG TRAURIG, LLP, NEW YORK CITY (STEVEN LAZAR OF COUNSEL), FOR DEFENDANT-RESPONDENT WELLS FARGO BANK NA, SUCCESSOR BY MERGER

SHAPIRO, DICARO & BARAK, LLC, ROCHESTER (ELLIS M. OSTER OF COUNSEL), FOR NONPARTY RESPONDENT.

	Appeal from an order of the Supreme Court, Herkimer County (Charles C. Merrell, J.), entered February 18, 2020. The order granted in part the motion of nonparty Gary M. Kanellis, Esq. to quash a subpoena and notice to take deposition. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: February 5, 2021
Mark W. Bennett
Clerk of the Court